Citation Nr: 1128283	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for avascular necrosis of the femoral head of the left hip with early collapse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to July 2005.

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran currently resides in Germany, and as such, his claims file was subsequently transferred to the Pittsburgh, Pennsylvania, Regional Office (RO) in August 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for avascular necrosis of the femoral head of the left hip with early collapse.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and, the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between a current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran has contended throughout the record that, although he was originally diagnosed with avascular necrosis following his discharge from service, the disorder is related to his period of active duty service insofar as his use of corticosteroids at that time contributed to the onset of the disorder.

To support his contention, the Veteran submitted medical literature from the Mayo Clinic indicating that a common cause of avascular necrosis includes the use of corticosteroids in high dosages for long periods of time.  Further medical literature submitted by the Veteran from the American Academy of Orthopedic Surgeons (AAOS) states that no one knows exactly what causes avascular necrosis, but that risk factors include corticosteroid use.  The AAOS medical literature also stated that few signs or warnings are present when a person has avascular necrosis.  In addition, medical literature submitted by the Veteran from a website states that patients who take corticosteroids are at risk for contracting avascular necrosis and the symptoms of this condition present late in the disease course.  That same literature also indicated that avascular necrosis can occur up to three years following the cessation of a steroid therapy regime and explained that the reason why corticosteroid use is linked to avascular necrosis has to do with the fact that steroid use causes the conversion of hematopoietic marrow to fatty marrow, which is a prerequisite for the development of avascular necrosis.
 
Although the Veteran's service treatment records do not reveal any complaints or a diagnosis of a hip condition in service, these records do indicate that the Veteran used corticosteroids.  For instance, May 2003, August 2003, and February 2005 service treatment records note the Veteran was prescribed methylprednisolone, a corticosteroid, to treat his bilateral epicondylitis during service.  Moreover, January 2003, August 2003, October 2003, February 2005 and March 2005 service treatment records show that the Veteran was injected with Kenalog, a corticosteroid, in order to treat his carpal tunnel syndrome during service.  Lastly, an October 2005 VA treatment record indicates the Veteran was again injected with Kenalog to treat his carpal tunnel syndrome.

An August 2006 private medical record indicates that Dr. C.M., D.O. (initials used to protect the Veteran's privacy), diagnosed the Veteran with early evidence of avascular necrosis based on x-rays taken of the Veteran's left hip.  The private medical record also noted that the Veteran's left hip pain began in June 2006.  A magnetic resonance image (MRI) was taken of the Veteran's left hip in September 2006, which revealed avascular necrosis of the left femoral head.  The Veteran ultimately underwent a total left hip arthroplasty in November 2006.

In a letter dated February 2007, Dr. C.M. indicated that he first treated the Veteran's left hip pain in August 2006, and after examining him, diagnosed the Veteran with avascular necrosis of the femoral head with collapse.  Dr. C.M. stated that the medical literature indicates a correlation exists between avascular necrosis and steroid use, but having said that, he also stated there was no way he could be certain whether the Veteran's corticosteroid use ultimately led to his avascular necrosis.  Dr. C.M. also stated that avascular necrosis is a condition that progresses over time.  He remarked that the Veteran's avascular necrosis most likely did not occur in the few months prior to his examination in August 2006; however, he was uncertain as to when exactly the Veteran's avascular necrosis began. 

Based on the service treatment records, VA treatment record, and private medical records enumerated above, it appears that the Veteran has a current diagnosis of avascular necrosis.  Furthermore, the Veteran has repeatedly asserted that his use of corticosteroids during that time period contributed to the onset of his disability.  The medical literature presented by the Veteran lends support to this contention.  

Unfortunately, the opinion supplied by Dr. C.M. in his February 2007 letter is speculative and inconclusive.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102 (2010).

Nevertheless, there is evidence of a current disorder and an indication that the Veteran's disability may be associated with service.  Therefore, the Board finds that an examination and medical opinion is necessary to determine the nature and etiology of the Veteran's avascular necrosis of the left hip.

To the extent possible, the RO should try to arrange an examination at a location accessible to the Veteran. See VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part III, Subpart vi, Chapter 3, Section B, 5(b). The Veteran is also notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Moreover, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or an effective date.  As the case is already being remanded for further development, the RO should take the opportunity to provide the Veteran with an explanation as to the type of evidence that is needed to establish a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a notice letter in connection with his claim for service connection for avascular necrosis of the femoral head of the left hip with early collapse.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  To the extent possible, the RO should try to arrange an examination at a location accessible to the Veteran. See VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part III, Subpart vi, Chapter 3, Section B, 5(b).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

If it is not possible to schedule the Veteran for an examination in Germany, the RO should instead refer the Veteran's claims folder to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of any avascular necrosis that may be present. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  It should be noted that the Veteran was prescribed corticosteroids in service.

The examiner should then opine as to whether it is at least as likely as not that the Veteran currently has avascular necrosis of the left hip that is causally or etiologically related to his military service, including his use of corticosteroids.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


